Chalmers, C. J.,
delivered the opinion of the court.
"Where a case in the Circuit Court is submitted to the judge without a jury, a general bill of exceptions, embodying all the testimony, may be taken to his judgment, which will be considered by this court although no motion for a new trial is made or acted upon in the court. The statute (Code 1871, sect. 651) authorizes, but does not require, the making of such motion.
The mules and horses sued for were described in the trust-deed through which plaintiff derives title, by color, sex, and name. This was certainly sufficient.
The wagon was described as “one four-horse iron-axle wagon,” without designation of ownership or location, or *37other description. This was insufficient, and for the erroneous verdict and judgment as to the wagon the case must be reversed, but with leave to plaintiff to have an affirmance upon entering a remittitur as to the wagon.